*429Opinion by
Mr. Justice Pringle.
Plaintiff in error was defendant in the trial court and defendant in error was plaintiff. They will be referred to as they appeared in the trial court.
Plaintiff filed an action in the District Court of Jefferson County alleging that defendant had committed acts of cruelty which entitled her to a divorce. Defendant denied the allegations of plaintiff’s claim and filed a counterclaim, alleging that the plaintiff was guilty of acts of cruelty which entitled him to a divorce.
The trial court heard the evidence which consisted solely in each of the contestants telling their story. At the conclusion of the case the trial judge found for the plaintiff on her claim and against the defendant on the counterclaim and granted a decree of divorce to plaintiff.
Defendant contends that the court should have denied the divorce to the plaintiff and granted a decree to him or at least granted a decree to him as well as to the plaintiff under C.R.S. ’53, 46-1-4 (3) as amended.
It would serve no useful purpose to recite the evidence except to point out that defendant testified that he would never reconcile with plaintiff. Suffice it to say that plaintiff’s testimony taken at face value was sufficient to support a decree in her favor. Defendant’s contention apparently is that the court should have disbelieved plaintiff’s version of the marital discord and accepted his version and therefore have granted him a decree of divorce. This the trial court did not choose to do.
We have said so many times that citation of authority is no longer necessary, that the findings of the trial court on disputed issues of fact will not be disturbed when supported by competent evidence, and we decline to do so here.
The judgment is affirmed.
Mr. Chief Justice Day and Mr. Justice Moore concur.